Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
1.	The application of Pezeshki et al. for the "AVOIDING COLLISIONS WITH REFERENCE SIGNALS" filed 10/21/2020 has been examined.  This application Claims Priority from Provisional Application 62925209, filed 10/23/2019.  Responsive to the restriction requirement filed on 05/05/2022, affirmation of the election has been made by applicant, and a provisional election was made without traverse to prosecute the invention of group I, claims 1-6.  Claims 7-14 are withdrawn from further consideration by the Examiner, 37 C.F.R.' 1.142(b), as being drawn to a non-elected invention.  Claims 1-6 are pending in the present application. 

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
Invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having ordinary
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the
manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.      This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

9.         Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. (US#10,757,722) in view of Kim et al. (2022/0150011).
Regarding claims 1, 4, the references disclose a novel system and method for avoiding collisions with reference signals, according to the essential features of the claims.  Kim et al. (US#10,757,722) discloses a method of wireless communication performed by a UE/BS comprising: receiving/determining a configuration for a semi-persistent scheduling (SPS) of a data transmission that rate matches the data transmission around one or more resource elements that are to be used for a cell-specific reference signal (CRS) pattern (see Fig. 9, Col. 2, lines 13-31 & Col. 16, lines 55-67: signal processing process of a uplink share channel of a transport channel in which rate matching is performed at step S93); and receiving/transmitting an SPS communication based at least in part on the configuration (Fig. 29, Col 66, line 62 to Col. 67, line.29).
However, the disclosure of Kim et al. (US#10,757,722) does not explicitly teach the claimed CRS pattern. In the same field of endeavor, Kim et al. (2022/0150011) discloses a method of applying a pattern of a cell reference signal (CRS) to transmit and receive data when a plurality of control resource set groups are configured in a user equipment (UE).  In the case of the PDSCH, the base station and/or the UE may perform a PDSCH rate matching operation for a PDSCH scheduled through the CSS based on one specific CRS pattern (Figs. 11-12; para [0223]-[0225]: the UE performs rate match PDSCH around configured CRS patterns from multiple TRPs) 
Regarding claims 2, 5, the reference further teach wherein the CRS pattern is associated with a TRP (Kim et al. (2022/0150011): Figs. 9-10; para [0203]: e.g. CRS rate matching pattern from all transmission and reception points (TRPs).
Regarding claims 3, 6, the reference further teach wherein the CRS pattern includes a first CRS pattern of a first transmit receive point (TRP) and a second CRS pattern of a second TRP (Kim et al. (2022/0150011): Figs. 9-10; para [0205]-[0208], [0203]: e.g. CRS rate matching pattern from first TRP and a second TRP).
One skilled in the art would have recognized the need for effectively and efficiently applying a pattern of a cell reference signal (CRS) to transmit and receive data in a wireless communication system, and would have applied Kim et al. (2022/0150011)’s teaching of the CRS rate matching pattern from all TRPs into Kim et al. (US#10,757,722)’s method for a UE/BS to receive/determine an allocation of radio resource from/to a BS/UE.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Kim’s method for transmitting/receiving data in wireless communication system, and device for same into Kim,’s method for allowing wireless resource to be allocated in wireless communication system, and device therefor with the motivation being to provide a method and system for avoiding collisions with RS in wireless networks.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Kim et al. (US#2022/0131642 is cited to show method for transmitting and receiving data in wireless communication system and device for same.
The Lee et al. (US#9,979,520) is cited to show method and apparatus for receiving or transmitting downlink control signal in wireless communication system.
The Khoshnevisan et al. (US#2021/0091915) shows DMRS modifications for multiple signaling, nultiple TRPs operation.
The Zhang et al. (US#11,178,669) shows method for indicating PDSCH/PUSCH resource element mapping.
The Zhou et al. (US#2021/0328710) shows rate matching for L1 or L2 mobility protocol.
The Xu et al. (US#2021/0273742) shows rate matching between UL/DL.
The Chen et al. (US#2014/0321370) shows rate matching under irregular, sparse, or narrowband signals.
The Manolakos et al. (US#10,790,892) shows rate matching or RS resources in multiple TRP scenarios.
The Jiang et al. (US#2021/0344442) shows rate matching resource mapping in wireless communications.
The Frenne et al., (US#11,128,428) shows determining phase tracking RSs in multiple transmission points.
The Park et al. (US#11,228,398) shows method for rate matching in wireless communication and apparatus therefor.
The Kim et al. (US#10,707,991) shows method for data channel rate matching according to aperiodic CSI-RS in wireless communication system, and device therefor.
The Hwang et al. (US#2019/0334677) shows the method and apparatus for transmitting and receiving a data.

13.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced."
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "
     
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

15.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
05/25/2022  
/MAN U PHAN/Primary Examiner, Art Unit 2477